DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois et al. (US 2010/0283965 A1).
Regarding claim 12, Dubois teaches a computer-implemented method for selecting a semi-finished spectacle lens blank according to a desired value of a geometrical parameter thereof, from a plurality of semi-finished spectacle lens blanks (See, e.g., paragraphs [0120]-[0123] which explain the method, and paragraph [0065] which explains the method can be done via computer program and claim 1 which explains there are a plurality of blanks), comprising the steps of (1) selecting a geometrical parameter (See, e.g., paragraphs [0125]-[0130] which explain that a geometric parameter is used to find the appropriate lens blank), said geometrical parameter selected from the group consisting of: a front curve radius, a back curve radius, a lenticular curve radius, a front surface sag height, an absolute minimum value of the front surface sag height, a local minimum value of the front surface sag height, an absolute maximum value of the front surface sag height, a local maximum value of the front surface sag height, an absolute mean value of the front surface sag height, a local mean value of the front surface sag height, a center thickness, an edge thickness, a maximum diameter of the lens semi-finished spectacle blank, a diagonal diameter, a minimum vertical diameter, a minimum horizontal diameter, a location of a polarization film within the semi-finished spectacle lens blank, and an orientation of the polarization film within the semi-finished spectacle lens blank (See, e.g., claims 1-2 which explain that the geometric parameter used corresponds to the front face base data of the lens blanks which corresponds to the physical dimensions of the lens face, i.e. curvature and diameter among other things); (2) selecting a desired value for said geometrical parameter (See, e.g., paragraphs [0125]-[0126] which explain there is a desired value); (3) providing a plurality of semi-finished spectacle lens blanks (See, e.g., paragraph [0122]  and claim 1 which explains this), wherein each of said lens blanks has a manufacturing specification with nominal values for geometrical parameters and is provided with an identifier for retrieval of a respective measured value of said geometrical parameter as previously obtained by physical measurement (See, e.g., claim 1 which explains a list of semi-finished lens blanks is generated and note that this is necessarily true as the various lens blanks are generated based on the parameter and thus the 
Regarding claim 13, Dubois teaches a computer-implemented method for managing a stock of semi-finished spectacle lens blanks (See, e.g., abstract), comprising a method for selecting a semi-finished spectacle lens blank according to claim 12 (See, e.g., the rejection of claim 12 above).

Response to Arguments
	Applicant's arguments submitted March 16th, 2022 have been considered, but are not found persuasive.
	Applicant argues that Dubois fails to teach retrieval of a measured value of a geometrical parameter & that it never refers to an actual physical lens blank. Examiner respectfully disagrees, pointing to paragraphs [0002]-[0007] which define and explain semi-finished lens blanks, note that these are physical lens blanks, and the rest of Dubois never re-defines this, so when claim 1 for example discusses a list of semi-finished lens blanks, they do correspond with a physical lens blank at least at the time of manufacturing. Further, nothing in the claims actually requires a physical lens blank. As the values are measured insofar as the computer knows the value of the parameter to show in a list, i.e. retrieve, these arguments are not found persuasive. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872